DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to the amendment filed on April 19, 2022. Claims 1-16 are pending with claims 2-4 and 10-11 and 13 being previously withdrawn as being drawn to a nonelected embodiment. The indefiniteness rejection is withdrawn due to the amendment to claim 9.

Examiner Note
In claims 5-6, 12, and 14, “output line” appears to denote different lines. This may result in indefiniteness issues if any of these dependent claims are incorporated into independent claims 1 and 9. 

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive. Applicant argues that “drain line” would not be interpreted as a portion of the return line downstream of the filter in Waddleton (US 2018/0072402) since using a scavenge or return is counter to the ordinary and customary definition of “drain”, and since it is improper to rely on a portion of the return (see page 4 of Remarks). 
The Examiner respectfully disagrees with applicant argument, and maintains that the customary meaning of the term “drain line” is a portion of the return line as identified in the rejection. As set forth in MPEP 2111 (II) it is improper to import claim limitations from the specification: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) In this case, the claim term “a drain line” is not limited the specific arrangement of the specification of element (32) with an inlet (32a) and an outlet (32b, see Fig. 4). 
As set forth in MPEP 2111 (III) “plain meaning” refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art: "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art."). In this case, the term “drain line” means a portion of drain line. Note that drain is defined by Merriam-Webster.com as Noun 1: a means (such as a pipe) by which usually liquid matter is drained. Accordingly, the piping from the filter which returns the fluid to the main oil tank is consistent with this definition. 
Applicant further that a drain line cannot be associated to only the portion of the line that flows downstream of the filter. Note that applicant’s drain line is also a portion of a return (see 32) that extends from inlet 32A to outlet 32B (Fig. 4), and the interpretation of drain line as being a portion of the return system is consistent with the specification. Accordingly, applicant interpretation that the drain line must be associated with the entire scavenge line is not consistent with the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waddleton (US 2018/0072402).
	In regards to claim 1, Waddleton discloses a propeller control unit (PCU) comprising: 
a pitch angle actuator (24); 
a valve (26A) operable to selectively fluidly connect the pitch angle actuator with a source of oil (15) for controlling pitch angles of blades of a propeller (par. 18) and with a drain line (I, portion of return system 13 downstream of 13E) for draining oil out of the pitch angle actuator for feathering the blades; and 
a bypass line (II) having an inlet (at A) hydraulically between the valve (see Figs. 2-3) and an inlet of the drain line (at output of 13E), the bypass line having an outlet hydraulically between the inlet of the drain line and an outlet of the drain line (see annotated portion of Fig. 2).

    PNG
    media_image1.png
    495
    356
    media_image1.png
    Greyscale

Annotated Figure 2 of Waddleton (US 2018/0072402)
	In regards to claim 6, Waddleton discloses a servo valve (30) between the source of oil and the valve, an output line (III, above) fluidly connecting the servo valve to the inlet of the drain line (I), the bypass line bypassing a connection point (at 13E) between the output line and the inlet of the drain line (see annotated Fig. 2 above).
In regards to claim 7, Waddleton discloses the valve is fluidly connected to the drain line via a valve output line (III, above), the bypass line stemming from the valve output line.
In regards to claim 9, Waddleton discloses a propeller control unit (PCU) comprising: 
a pitch angle actuator (24);
a drain line (I, portion of return system 3 downstream of 13E);
a valve (26A) fluidly connected to the pitch angle actuator, the drain line, and to a source of oil (15), the valve operable in a first configuration in which oil circulates from the source of oil to the pitch angle actuator through the valve and in which the pitch angle actuator is fluidly disconnected from the drain line (Fig. 3), and a second configuration in which fluid communication between the source of oil and the pitch angle actuator via the valve is limited and in which the pitch angle actuator is fluidly connected to the drain line (not shown with valve body of feather valve 26A shifted to the left); and 
a bypass line (II) having an inlet (at A) in fluid communication with the pitch angle actuator (via return system 13) upstream of the drain line (I) and downstream of the valve (Fig. 2), and an outlet connected to the drain line (Fig. 2) downstream of an inlet (of the drain line I shown in annotated Fig. 2 below) of the drain line.

    PNG
    media_image1.png
    495
    356
    media_image1.png
    Greyscale

Annotated Figure 2 of Waddleton (US 2018/0072402)
In regards to claim 12, Waddleton discloses a servo valve (30) between the source of oil and the valve, an output line (III, above) fluidly connecting the servo valve to the inlet of the drain line (I), the bypass line bypassing a connection point (at 13E) between the output line and the inlet of the drain line (see annotated Fig. 2 above).
In regards to claim 15, Waddleton discloses the valve is fluidly connected to the drain line via a valve output line (III, above), the bypass line stemming from the valve output line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waddleton (US 2018/0072402).
	Waddleton discloses a cross-sectional area of the bypass line (II) which provides for flow if the filter 13E becomes clogged, and a cross-section area of the valve output line (III), however does not disclose the cross-sectional area of the bypass line relative to the cross-sectional area of the valve output line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cross-sectional area of the bypass line being greater than the cross-sectional area of the valve output line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, obviousness is also supported since it has been held that changes in size/proportion and changes in shape are not patentable (MPEP 2144.04(IV)(A)). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Note that the specification only describes that the relative sizing ensures oil drainage through the by-pass line (see par. 34). Accordingly, there are no unexpected characteristics of the cross-section of the bypass line relative to the valve output line.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note that “output line” in claims 5 and 14, may raise indefiniteness issues in claims 6 and 12 if incorporated into claims 1 and 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
5/10/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745